■— Order, Supreme Court, New York County (Ryp, J.), entered October 20, 1981 which granted plaintiff wife’s motion for leave to serve an amended complaint so as to set forth a separate cause of action on behalf of the husband for loss of consortium and services and for medical and hospital expenses, unanimously reversed, on the law and the facts, and motion to amend denied, with costs. More than two and one-half years after the commencement of the action and five years after the injury, and after the Statute of Limitations had run, when discovery had been completed and the case was set for trial, plaintiff moved for leave to serve an amended complaint, adding a cause of action for loss of services on behalf of her husband. The couple had been married from the inception of the action, but that fact was not noted in the original pleadings. While leave to amend pleadings should be freely given, the inordinate delay in moving to add this new cause of action and party warrants reversal. We find the plaintiffs to have been guilty of laches under the circumstances of this record and to have failed in their affidavit to have included any explanation for the inordinate delay. (See Saturno v Yanow, 50 AD2d 1097; Smith v Sarkisian, 63 AD2d 780.) Concur — Sullivan, J. P., Carro, Fein, Silverman and Milonas, JJ.